Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Mathew (US Patent 10528872), in view of Brueckner (US PGPub 20160078361), and further in view of Kwon (US PGPub 20180373705) failed to disclose: a system for managing application programming interfaces (APIs), comprising: one or more memory units storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: training a node-testing model corresponding to an API node based on API call data and a training criterion; generating, by the node-testing model, a model result, the model result comprising modeled API output; determining an estimate of a likelihood that the model result matches a result of the API node; and updating a translation model associated with the API node based on the model result and the estimate, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Mathew, Brueckner, and Kwon discloses of a system for managing application programming interfaces (APIs), comprising: one or more memory units storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: training a node-testing model based on API call data and a training criterion; generating, by the node-testing model, a model result, the model result comprising modeled API output; and updating a translation model based on the model result and the estimate.
Individually, Mathew teaches that a client device can include applications that are configured to utilize predictive model API calls to access a predictive model API framework that is available on the client device. Specifically, the predictive model API calls can enable the applications to perform a variety 
Brueckner teaches of generating/training the model may be created in response to the invocation of the API by the client.
Kwon teaches that the deep-learning neural network is configured to: collect information from at least one of a translation API, an internet web site, an online dictionary and a literature database; analyze the information; and generate from the analyzed information at least one or more translation models based on contextual conditions.
However, the prior art, Mathew, Brueckner, and Kwon failed to disclose the following subject matter such as “determining an estimate of a likelihood that the model result matches a result of the API node; and updating a translation model associated with the API node based on the model result and the estimate”
 Claim 8 is the method claim, similar to the claim 1, and claim 15 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193